 POLLY DRUMMOND THRIFTWAYPollyDrummond Thriftway,IncandLocalNo1349,United Food and Commercial WorkersInternational UnionCase 4-CA-12947January 17, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 21, 1983, Administrative Law JudgeStanley N Ohlbaum issued the attached decisionThe Respondent filed exceptions and a supportingbrief,' and the General Counsel and the ChargingParty filed answering briefsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified and to adopt the recom-mended OrderThe Respondent operates a retail supermarket inthePollyDrummond Shopping Center in NewCastleCounty,DelawareThe shopping centerconsists of 17 units, of which the Respondent's isthe largest building The shopping center is bound-ed on two sides by public roads There is a grassyarea between the roads and the shopping center'sparking lotFrom the front of the parking lot,where it abuts the grassyarea,to the back of theparking lot, where it abuts the sidewalk in front ofthe Respondent's supermarket, is a distance of 156feetThere are three entrances to the shoppingcenter Thereis no signor any other posted restric-tionconcerningwho may enter the shoppingcenter or use its sidewalks or parking areaThe Respondent occupies its building pursuant toa sublease with the previous tenant, Great Atlantic& Pacific Tea Company, Inc (A&P) A&P operated a supermarket at the locationuntilJanuary1982The Respondent subleased the premises inApril 1982 sThe Union had a collective-bargaining agree-ment with A&P prior to A&P's closure 4 The'The Respondents request for oral argument is denied as the recordexceptions and briefs adequately present the issues and the positions ofthe parties2The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3All dates are in 1982 unless otherwise indicated4 The Union represented A&P s clerks and checkers331Union, however, did not represent the Respondent's employees and did not have a contract withtheRespondentThe Union investigated the Re-spondent'swages and fringe benefits by talkingwith job applicants at the Respondent's supermarket and employees of another area supermarketowned by Mike Zingo, the owner of the RespondentThe Union determined that the Respondentwas paying wages "way below" the area standardsand was providing virtually no fringe benefits Byletter dated May 4 and signed by its president, theUnion informed Zingo of its findings and stated itwould picket the Respondent because of the Respondent's alleged failuretomaintainarea standardswages and fringe benefits The Respondent,which had not yet opened its supermarket for busi-ness,did not respond to the Union's letterOn May 11, the day the Respondent opened itssupermarket, the Union began picketing on thesidewalk directly in front of the storeAlthoughthe Respondent's supermarket was not scheduled toopen until 10 a in, the Union commenced picketingat approximately 7 a in Four persons carried signsrequesting customers not to patronize the Respondent 5THRIFTWAYMaintains Substandard Wagesand ConditionsDo Not PatronizeSupport Our Members In TheirEffort to Make A Living WageUFCW LOCALNo 1349Shortly thereafter, Supermarket Manager JamesSarver came out of the store and told the pickets,none of whom was an employee of the Respondent, to move away from the front of the store andto move a car out of the parking lot Soon thereafter,Zingo arrived at the supermarket and told thepickets to"get out"None of the pickets respondedto either Sarver'sor Zingo's remarks At approximately 9 a in,Sergeant Sacco of the DelawareState Police, in response to a telephone call fromZingo,arrived at the storeAfter speaking withZingo, Sergeant Sacco told the pickets that Zingohad complained about their being on the sidewalkin front of the store Sergeant Sacco also informedthe pickets that if they did not move they could bearrested for disorderly conduct, criminal trespass,or loitering Sacco suggested that the pickets sta-tion themselves at the shopping center entranceclosest to the supermarket Heeding Sacco's warning, the pickets left the sidewalk and moved their5The signs stated292 NLRB No 44 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpicketing to this entranceway. The Union contin-ued its picketing of the Respondent at the shoppingcenter entrance for about 3 weeks. The shoppingcenter'spropertymanager did not receive anycomplaints from tenants of the shopping centerabout the picketing on the sidewalk or at the en-tranceway.The judge concluded that the Respondent violat-ed Section 8(a)(l) of the Act by prohibiting theunion pickets from access to the sidewalk directlyinfrontof the Respondent's supermarket. Thejudge found that the Union's right to engage inarea standards picketing was derived both from theAct and the first amendment to the Constitutionand thus should not be limited except in compellingcircumstances. In addition, the judge found that theRespondent lacked a private property interest thatwould entitle it to exercise control over the side-walk in front of its supermarket. Thus, the judgeconcluded that the Respondent's property rightsmust yield to the Union's Section 7 rights.We agree with the judge that the Respondent'sthreats to exclude, and its actual exclusion of, pick-ets from the sidewalk in front of its supermarketviolated Section 8(a)(1) of the Act, but only for thefollowing reasons.6The Respondent's propertyrights at the shopping center facility were derivedsolely fromits subleasewith A&P, which grantedto the Respondent all rights conferred on A&Ppursuant to the terms of A&P's lease with theshopping center owner. That lease conveyed toA&Pfor a term of years a specified store buildingat the shopping center "with common rights to theparking lot . . . together with the use in commonwith other occupants of said Center of the parkingspaces, areas, sidewalks,parking facilities,mallsand any and all finished or improved areas outsideallbuildings."The lease obligatedthe shoppingcenter ownerto keep the sidewalks"clean and freeand clear of encumbrances, obstructions, debris, iceand snow." The lease further provided that theshopping center owner "assume[d] all duties, re-sponsibilities,and liabilities in regard to mainte-nance,repairs,replacements,operation,supervi-sion,use and control of and to said spaces, parkingareas,passageways,sidewalks,entrances,[and]exits."6We agree with the judge that the Union's picketing constituted areastandards picketing, which is protected under the Act. In so doing, how-ever,we find it unnecessary to rely on the judge's analysis to the extenthe finds that area standards picketing is protected by the first amendmentand warrants more protection than organizational picketing.We also do not rely on any finding implicit or otherwise that the Re-spondent acted unlawfully in the course of a May 13 incident describedin the testimony of picketer Donald C. McKay.The complaint did notallege this incident as a violation,and the judge admitted the evidenceonly as background.We agree with the judge that this lease did notconvey to A&P the sidewalk in front of the leasedstore building. Rather, it granted to A&P only theright to use the sidewalk in common with the otheroccupants of the shopping center. Further, underthe lease, "all duties, responsibilities, and liabilitiesin regard to . . . control of . . . sidewalks" wereassumed by the shopping center owner. Under itssubleasewith the Respondent, A&P conveyed tothe Respondent no greater interest than that whichA&P itself possessed. Accordingly, we find it clearthat the lease and sublease did not grant the Re-spondent a property interest giving it authority toexclude anyone from the sidewalk in front of its su-permarket. The Respondent merely had a nonex-clusive right to use the sidewalk, while control ofthe sidewalk remained with the shopping centerowner. Thus, while the sidewalk in front of the Re-spondent's rented supermarket building was privateproperty, itwas not the Respondent's property,and the Respondent lacked the right to excludeanyone from it.7Under these circumstances, the Board's decisioninBarkus Bakeryiscontrolling.8There, the re-spondent, a corporation, operated a bakery onpremises leased to it by the respondent's owner, anindividual.The owner also owned the adjacentparcel of land, which he leased to the proprietor ofa tavern. In the latter's lease, the owner reservedfor the bakery and its employees "the right of . . .use in common with [the] Lessee of the parkingand passage areas of the demised premises for thepurpose of traversing the area and parking there-on."9 Pursuant to this reservation, employees ofthe bakery parked their vehicles on the propertyleased to the tavern operator. After union organiz-ers began distributing leaflets to employees of thebakery in this parking area, the respondent orderedthe organizers to leave the premises.When theydid not do so, the respondent summoned thepolice.After some discussion, however, the police7The Respondentrelies in part on a clauseof the leaseproviding thatthe lessee "may peaceablyand quietlyhave, hold and enjoy ...the de-mised premises,the areas, spaces,parking facilities,passageways, [and]sidewalks."This provision,a convenantof quiet enjoyment,ismerely apromise bythe lessor that the lessor possessesgood title to the propertyand that for the term of the lease the lessee will notbe evicted by an-other having better titleto the property. Thus,it is merely an assuranceagainst defective title, and it gives the lessee a cause of action against thelessor if the lessor's title turns outto be defectiveand the lessee is evict-ed. It does not grant the lessee a right to take action against others whodisturb the lessee's "quiet enjoyment"of the premises.Further, it is not apromise to the lessee that others will not "disturb" the lessee in the con-ventional sense.See generally20Am.Jur.2dConvenants§§ 97-98(1965).Accordingly,theRespondent's reliance on this convenant toshow that it had a property right to exclude the picketsfrom the proper-ty is misplaced.8 282 NLRB351 (1986),enfd.mem. sub nom.NLRB v. Caress BakeShop,833 F.2d 306 (3d Cir. 1987).9 Id. at 352. POLLY DRUMMOND THRIFTWAYleft and organizers remained The judge, whose de-cisionwas adopted by the Board, 10 found that therespondent did not control the parking lot fromwhich it had attempted to eject the union organizers and that the lease gave the respondent parkingprivileges on the property but not the right to exer-cise dominion over strangers on it Accordingly,the judge concluded, and the Board agreed, thatthe respondent violated Section 8(a)(1) of the Actby attempting to exclude organizers from the park-ing lot, thus interfering with protected organizingactivity 11BarkusBakeryisindistinguishablefrom thepresent case Here, as there, an employer interferedwith protected activity by attempting to excludeunion representatives from property adjacent to theemployer's property that the employer had a rightto use, but over which the employer possessed noproperty right giving it control Indeed, in thepresent case the interference was greater, in thatthe Respondent succeeded in excluding the unionrepresentatives from the adjacent property It isclear, therefore, that by threatening to exclude, andby excluding, the pickets from the sidewalk infront of its supermarket the Respondent interferedwith protected activity in violation of Section8(a)(1) of the ActThis conclusion is consistent with our recent de-cision inJean Country12 There, in setting forth ananalysis for resolving conflicts between propertyrights and rights granted under Section 7 of theAct, we noted that, as a threshold matter[T]here is an initial burden on the party claim-ing the property right to showthat it hasan interest in the property and what its interestin the property isA party has no right toobject on the basis of other persons propertyinterests, and an employer's mere objections tohaving union pickets outside its establishmentdoes not in itself rise to the level of a propertyinterestJean Country,above, at 13 fn 7 It is apparent thatthe threshold showing required underJean Countryhas not been made here Accordingly, we adoptthe judge's conclusion that the Respondent violatedSection 8(a)(1) of the Act by threatening to ex-clude, and excluding, the union pickets from thesidewalk in front of its supermarket10 In adopting the judges decision the Board did not rely on theJudges finding that the union organizers never set foot on the respondents property Rather the Board relied on the fact that the respondentwas attempting to prevent the organizers from distributing literature anywhere in the parking lot 282 NLRB at 351 fn 211 Id at 35412 291 NLRB 11 (1988)ORDER333The National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, PollyDrummond Thriftway, Inc, New Castle County,Delaware, its officers, agents, successors, and as-signs, shall take the action set forth in the OrderMarvin Weinberg Esqfor the General CounselMartin R Lentz Esq (Pelino & Lentz),of PhiladelphiaPennsylvania for the RespondentHoward S Simonoff Esq (Tomar Parks Seliger Simonoff& Adourian),of HaddonfieldNew Jersey, for theCharging PartyDECISIONPreliminary StatementSTANLEY N OHLBAUM,Administrative Law JudgeThis proceeding 1 under the National Labor RelationsAct (Act),was litigated before me in Philadelphia Pennsylvania, on December 1, 1982 All parties were represented by counsel throughout, and were afforded full opportunity to present evidence and contentions,as well asto submit posttrial briefs and proposed findings and conclusions received after unopposed application for timeextension by January 26 1983 The latter as well as theentire record,have been carefully studiedThe basic issue presented is whether peaceful nonorganizationalarea standards informational union picketing on a sidewalk outside of a leased store in an open,unenclosed nonmall shopping centermay be prevented by a store lessee without violating Sectin 8(a)(1) ofthe ActOn the entire record2 and my observation of the testimonial demeanor of the witnesses I make the followingFINDINGSAND CONCLUSIONSIJURISDICTION1At all material times Respondent Polly DrummondThriftway Inc a Delaware corporation has operated aretailsupermarketstoreatPollyDrummond andLinden Hill Roads3 in Newark Delaware with annualgross revenues exceeding $500 000, and interstate annualmerchandise purchases and receipts exceeding $5000 directly in interstate commerceIfind that at all material times Respondent has beenand is an employer engaged in interstate commercewithin the meaning of Section 2(2) (6), and (7), and theiComplaint issued by the Regional Director for Region 4 on July 1growing out of a charge filed against Respondent Employer on May 19as amended June 21 1982 by the above Union The General Counselsunopposed posttrial motion (G C Br 2 fn 4) to deem his complaint technically amended to conform to the proof in regard to the filing and service of the amended charge (in evidence) is granted2Trial transcript as corrected in accordance with parties undated stipulation filed on January 19 1983 incorporated into the record3 Complaint par 2(a) admitted in the answer incorrectly identifiesLinden Hill or New Linden Hill as New London Road See infra fn 4e 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChargingParty Unionis a labor organization as definedin Section2(5) of the ActALLEGED UNFAIR LABOR PRACTICESAs has been indicated,this case involves the proprietyof peaceful nonorganizational,area standards'informational picketing by a labor organization on the publicsidewalk of an unenclosed suburban collection of retailstores called a shopping center'The controlling factsare largely undisputedA Factsas Found1LocusThe locus of the eqisode to be described,known as"PollyDrummond Shopping Center, on Polly Drummond and Linden Hill (or New Linden Hill) Roads4 inNew Castle County,Delaware,isan offroad aggregateof 15 retail stores including two banks and threeeateries/drinkeries,with a nearby separate building contaming a school and a karate establishment, and another separate nearby 4 story office building(JtExh 1 )All have common or shared public sidewalks and a 366space parking area,of which 115 spaces(including apublic bus stop)are in front of and adjacent to Respondent s store The sidewalk in front of Respondents store isaround 6 or 7 feet wide, with a 10 foot 10 inch by 34foot 4 inch entrance vestibule" projecting onto the sidewalk at the store s entrance(JtExh 1)The entrance/exit doors to Respondents store are however, locatedon thesides and not thefrontof this vestibule(R Exh 3)Conventional5 access to this aggregate of retail storesand other establishments-including the banks schooland commercial office building-denominated a shopping center,is from two lane vehicular public roads orhighwaysThere is no paved sidewalk or pedestrianwalkway as such abutting the outer or inner periphery ofthe shopping center,but only steadilly trafficked pavedmotor(and pedestrian)roads or highways on the outsideand trafficked motor(and pedestrian)roads and parkingareas(including a public bus stop in the parking area infront of Respondents store)on the inside(G C Exhs3A, B and C R Exhs 3 4 and 52EpisodesLocal No 1349 UnitedFood and Commercial Workers InternationalUnion(UnionorChargingParty),which represents and bargainscollectivelyon behalf ofmost food industry and supermarket employees(exceptbutchers)in the Delaware Pennsylvania area had a collective labor agreement covering employees of the supermarket store withGreat Atlantic &PacificTea Company, Inc(A&P) until the latter(A&P) closed that storein early 1982 and it was takenover byPolly DrummondThriftway,Inc (Respondent),whichcommenced operating at wage scalesway below what the industry standand was in the area and with virtually no fringe benefits"8For this reason after a fruitless discussion between the Union and Respondents owner, "MikeZingo,on May 4,1982, the Union sent Respondent aletter?statingDear Mr ZingoIthas been determinedthat yourcompany doesnot maintain wages and conditions of employment,including fringe benefits established through collective bargainingby thisunionYour reduced substandards of employment threatened our membersin their efforts to keep the wages and benefits theyhave won over the yearsAs a result we shall picketyourstores8to notifypotential customers that you operate under substandard conditions of employmentWe are notseeking to cause or induce any person,in the courseof his employment,to cease doing business or working for you Should that happen,please call me andI shall do whatever I can to correct that situationOur efforts are aimedat yourcustomersWe wish tomake it clear that we are not seekingrecognitionby yourcompany as bargaining agentfor any of youremployees In the event you candemonstrate that you meet our area standards, weshall remove our picket lineVerytruly yours,/s/ Norman L TyrieNorman L TyriePresidentNLT decc Gary DuckettMid Atlantic RegionBecause the Union received no response to this letter,itcommenced picketing on the public sidewalk outsideof Respondents store when it opened on May 11 1982At no time was there any leafletting On the openingday, the Union utilized four pickets thereafter two tosixThe picket signs printed in heavy dark letters onwhite cardboard approximately 22 inches long and 14inches wideQtExh 2),carried on the pickets chests bystrings suspended around their necks(R Exhs 5 and 6)state4 Location so shown on stipulated sketch (Jt Exh 1) The groundlease(R Exh 2) and sublease (R Exh 1) identify Linden Hill as NewLinden HillRoad5 I e for aught that appears it may theoretically be possible for an occasional pedestrian to traverse the broad circumferential grassy areas andwalk beyond6Uncontroverted testimony of Union Secretary Treasurer Joseph OttorG C Exh 28 Respondent maintains only one store-that here in question-in thePollyDrummond Shopping Center which is in or near Newark Delaware Its owner Mike Zingo maintains another such establishment underthe name Z Mart Thriftway in Wilmington Delaware POLLY DRUMMOND THRIFTWAY335THRIFTWAYMaintains Substandard Wagesand ConditionsDo Not PatronizeSupport Our Members in TheirEffort to Make a Living WageUFCW LOCALNo 1349The picketing was at all times purely informational inpurpose and character At no time did it havean organszational purpose,and Iso find I further find that at alltimes the picketers comported themselves in a peacefuland orderly fashion, were ambulatory, and that at notime did any of them in any way interfere with vehicularor pedestrian traffic at or around Respondents premisesor at any point leading thereto or therefrom, includingentrance or access to or egress from Respondents storeor to the Polly Drummond shopping centerOn or immediately after commencement of the picketing on May 11, 1982, Respondents manager, JamesSarver,who had been transferred by Respondent fromitsWilmington shopping center," emerged from the storeandvery harshly" directed the picketers to get awayfrom the front of the store' and to "move [your] car outof the parking lotSo did Mike Zingo, who told themtoget outNone of the picketers responded Approximately 10 minutes later Delaware State Police Sergeantand Road Supervisor Sacco appeared in answer to Respondent's callAs of thistime,no customers had yet arrivedAfter entering and emerging from the store Sergeant Sacco informed the picketers that the store wascomplaining and that if the picketers did not leave theywould be arrested for disorderly conduct criminal trespassor loitering 10 he suggested to them that theyproceed to the outside highway access to the shoppingcenter (JtExh 1, see also G C Exh 3A) almost 200feet distantwhich they did, and also that they seek legaladvice Thereafter the picketers confined their picketingto the three highway vehicular entrances/exits (Jt Exhs12 and 3) to the shopping center-at substantial distances from Respondents store-until the picketing wasaltogether discontinued about 3 weeks later, shortly afterthe filing on May 19, 1982 of the charge hereIn the early evening of May 3, 1982 Donald CMcKay Jr a union picketer wearing his informationalplacard (Jt Exh 2) at a vehicular highway entrance tothe shopping center (Jt Exh 1), observed Owner MikeZingo speak to a uniformed state policeman) i in front of9 See supra at In 810 Sergeant Sacco acknowledged at the trial that he advised the picketers that they could [be] removed pursuant to the Delaware CriminalCode and arrested for disorderly conduct criminal trespass if theowner so desired or loiteringas well as restrained by civil court orderi 1Respondent Owner Mike Zingo acknowledged at the hearing thatDelaware State troopers in official uniform were in his pay to directtrafficgetting out of the shopping center if there was any problems[g]etting in and out of the entranceway(itExh 1) According toZingo at the hearing there was nothing visible to indicate these policemen were not on official duty while so in Respondents private employRespondents store to do something about McKay Theuniformed policeman immediately approachedMcKayand directed him to remove his signs (Jt Exh 2) fromhis car parkedin a spacenear where McKay was standing at thevehicular highway entrance (Jt Exh 1) and tomove his car elsewhere in the parking lot McKay coinpliedThe policeman further ordered McKay not topicket at that or any other entrance to the shoppingcenter, but to confine his picketing to the outside roadgrassway (grassy area 58 feet 3 inches wide on it Exh1) betweenentrances or, if not, the picketers would find itunsafeIcredit this testimony of McKay, who impressed me as a forthright and candid witness, it beingfurther noted that, without explanation, the policeman inquestion was not called to controvert McKay's testimonyin any way I also credit McKay s additional testimonyto the effect that for practical purposes all motorists entering the shoppingarea,past where he had been standing on the edge (R Exh 5), merely drove right in without stopping that there was no way to determine whowas destined for any paticular store, that he observedonly perhaps 15-20 percent of these going into Respondent s store, and that neither he nor any othe picketerblocked traffic at any time3LeaseholdTestifying as Respondent's witness,Michael Conte,property manager since 1978 of the Polly DrummondShopping Center, swore that tenants there execute abasic form lease containing no prohibition against picketing, that there is no restriction on who may or may notpark in the shopping center nor regarding display of anysign in or outside of any car so parked, and that therewas no complaint to the shopping center managementnor any discussion with him by Respondent or any othertenant concerning the picketing He also confirmed thatthere is a public bus stop located in the shopping centerThere is no evidence of any postedsignor other restriction regarding who may enter the shopping centeror any store or establishment therein, or who may use itssidewalks or parking area for any purposeThe basic and supplementary ground leases (R Exh 2)and sublease (R Exh 1), the latter a 9 year subleasefrom April 15, 1982, to December 30 1991, from A&P aslessor to Respondentas lessee,contain no provisionwhatsoever proscribing, or requiring or giving thepower, right, or privilege to the lessee to proscribe informational or other picketing or prohibiting or restricting the use of any sidewalk or parking space for or fromany purpose or use Sidewalks and parking areas are explicitly required to be for use in common with other occupants of said [Shopping] Center' (R Exh 2, printedlease pp 1 and 2), and dominion and control over themaswell as maintenance thereof, is reserved to thelessor(id at p2)-notRespondent These provisions are incorporated into Respondents current sublease (R Exh 1,p 2, pars 4 and 5A p 3, par C )4 Parties current positionsAlthough, as indicated above, the Union ceased itspicketing soon after it filed the charge resulting in issu 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDance of the complaint by the Board s Regional Directoritcontinues to maintain that it has that right The Genera]Counsel agreesOn the other hand, RespondentOwner Mike Zingo continues to insist that he will againcall the police in the event of resumption of any picketing to remove any person picketing anywhere along thecourse of the 146 foot sidewalk in front of his storeZingo acknowledges that at no time has he sought courtor Board intervention by way of injunctive relief or otherwise, he has been content to rely on summary policeactionHe also acknowledges that no other merchant inthe shopping center has complained or even spoken tohim at any time about picketing at any placeB Discussion and ResolutionThis case renews the question hoary in court andBoard annals of the right to picket peacefully on property perceived by the picketee as private and thereforeimmune from such nonconsensual use The salient guidmg principles distilled from an extensive review of tospectrum of decisional authority dealing with this question were recently set forth at length inAmeron AutomotiveCenters,265 NLRB 511 (1982) and need not be reiterated here so soon afterward The long and short of it isthat as here applicable problems of the nature here presented cannot be simplistically resolved by mechanicalresort to catchwords or phrases such as the supposed absolute inviolability of rights of private property-reasonable invasion of which since time out of mind hasbeen sanctioned as subject to supervening constitutionaland statutory provisions as well as to regulatory localand common law controls and requirements includingconformation of its use to accommodate rights of others,or to social policy as legislatively declared administeredand judicially interpretedWe are currently instructed byour highest Court that in resolution of such questionsspecifically inconflict resolution arising from statutoryrightsunder the Act-not to speak of constitutionalguarantees such as First Amendment freedom of expressionon the one hand and on the other hand, rights ofprivate property (as to which there is a huge spectrumof varieties e g the nome and castle with a shoppingcenter such as here)-a reasoned balancing is necessarySeeHudgens v NLRB424 U S 507 (1976) in effect renouncing the rationale inFood Employees Local 590 vLogan Valley Plaza391 U S 308 (1968) and reinstatingthat inNLRB v Babcock & Wilcox Co351US 105(1956)Respondents store is one of about 15 conjoined storessituated in a close in suburban area with unrestrictedaccess directly off a heavily trafficked highway andwith unrestricted public parking facilities as well as apublic bus stop in front of the stores shared by all storekeepers and their customers as is a common sidewalkrunning in front of all the stores There is neither evidence nor contention that any posted or otherwise publicly announced restriction or limitation has been placedon public access to this area its stores its inner vehiculararea or its sidewalks by the owner of the property or reversion or by any of the lessees Respondent neverthelesscontends thatit isthrough summary policy action privileged to restrict the peaceful exercise of First Amendment and/or statutory rights in this area specifically onthat portion of the shared sidewalk abutting on its storeas wellas inthe shared parking areas Respondents sublease as well as its lessor s underlying lease expressly reserve controland maintenanceof the sidewalk and parking areas to the lessor or owner of the reversion Because the sidewalk and parking areas are neither leasednor controlled by respondent but are on the contrary,under the applicable leases expressly reserved to thelessor or owner of the reversion 12 Respondents standing to exercise the absolute dominion it here asserts indefense of its actions, is questionable Further throwinginto questionthe allegedly wholly private character ofthe location in question as enuring to Respondents owndominion or control is the fact that there is a public busstop in the parking area immediately in front of Respondent s store Thus these stores are like urban or suburban stores that provide off roadway or off public highway customer parking in front of (or sometimes behindor to the side of) the clump of stores To sanction absolute or unfettered prohibition of orderly exercise of FirstAmendment rights of freedom of communication (or ofstatutory rights under the Act) in such a publicly sharedlocation as Respondent insists it has the unbridled powerto exercise, would appear to constitute a major intrusioninto that important constitutionally (as well as statutorily) guaranteed rightRespondents assertion of such abroad private power must therefore be viewed with circumspection in a society dedicated to such freedoms asoursBeyond that attempt to create anAct free enclave 13 cordoning off outside union organizers recentlyeschewed by even the dissent inAmeron Automotive Centerssupra 14 regarding nonemployee unionorganizationalefforts (unlike the purely informational picketing here)Respondent seeks to create a thin Maginot Line of itsown making to foreclose constitutionally and statutorilyguaranteed nonunion organizational freedom of communicationto the publicAny retail store that as here is architecturally setback from a roadway peripheral sidewalk (if any) orbuilding line,whether described as located in or on aso calledmallorshopping centeror otherwisewithin as well as outside of city limits is similarly onprivate propertyThis is not to say, however that theabutting common sidewalk-particularly where as hereshared by adjoining storekeepers-is not available forlawful uses and purposes15 by the general public especiallywhere as here again access to the sidewalk (andshared parking) has in no way been limited by the holderof the reversion having ownership and control of theshared sidewalk and other common portions Indeed byseeking to interdict or limit use of the shared sidewalk12 Neither Respondents immediate lessor(A&P) nor the basic lessor orowner of the reversion nor any other storekeeper or user of the sharedsidewalk or parking areas has at any time objected to the picketing here11Ameron Automotive Centerssupra at 527 fn 5014 Id at 51815 Orderly area standards picketing such as here designed for exampie to inform the public of the picketed merchant s failure topayhis employees the living wage prevalent in the area has long been recognizedas a constitutionally protected exercise of free communication under theFirst Amendment See infra for further discussion of this point POLLY DRUMMOND THRIFTWAYan individual lessee storekeeper such as Respondent maybe exercising unwarranted dominion or police powerover property that is not his and thereby interfering withproperty rights of or imposing his own ideological preferences on other storekeepers as well as the reversionerUnlikeAmeron Automotive Centerssupra and numerous other cases, the instant case involves area standards informational, and not union organizational picketing There is no proof or contention here that the picketing in question had an organizational purpose such as tocome within the interdict of the Act, nor has Respondentat any time so asserted or sought the interposition of theBoard or any court to stop or prevent it As is wellknown, unlike organizational picketingwhich is beamedat employees to recruit them to affiliate with a unionarea standards picketing is purposed to inform the general public that the picketed merchant is engaged in alabor policy that will undermine the standard of livingand economic stability of the area Area standards picketing is designed to inform the general public that thepicketedmerchant ssubstandardwages and otherlabor practices toward its employees will depress notonly the wages of other employees in the area, but alsothereby have an unfavorable impact on the standard ofliving of customers (many if not most, of them employees themselves), and even an unfavorable effect on thecompetitive position of other merchants thereby economically disadvantaged because of the lower prices atwhich the picketed tradesman is able to vend his productbecause of his lower labor costs Thus area standardspicketing may be viewed as imbued with somewhat of apublic interest character, in possible contrast to purelyorganizationalpicketingIndeed true area standardspicketing as here, may be regarded as mere expressionof the First Amendment right of freedom to communecate (even though it also inheres statutorily in Section 7and elsewhere, of the Act 16 much as verbal or visualcommunication among prospective customers or otherusers of a sidewalk or other open and unrestricted areasoutside a store or storesThus, the right to engage in area standards picketingmay be regarded as more free from constraints17 in thedescribed context than the right to engage in organizational picketing since unlike organizational picketingwhich derives solely from or is limited by a statutorybasis (the Act) area standards picketing also derivesfrom a constitutional basis-namely the First AmendmentWe should therefore be slow except for compelling necessity to impose shackles on its peaceful exercise 1818 CfHod Carriers Local 41 (Calumet ContractorsAssn) 133 NLRB512 (1961) 8(b)(4)(C) context) andHouston Building & Trades Council(Claude Everett Construction)136 NLRB 321 (1962) 8(b)(7)(C) context)Giant Food Markets241 NLRB 727 (1979) enf denied on other grounds633 F 2d 18 (6th Cir 1980)17 This is not to suggest that area standards picketing is not subject tothe usual constraints of orderliness as properly enforced by local andother authorities18 In this connection compareGiant Food Markets241NLRB 727-729 fn 11 (1979) enf denied on other grounds 633 F 2d 18 (6th Cir1980)with the brief footnote obiter in the nature of a passing queryraised but unexplained in a differing context (preemption) inSearsRoebuck & Co v CarpentersSanDiegoCountyDistrictCouncil 436 U S 180337Itflows from what has been said that the alternativemodes of communication inquiry sometimes or usuallyrequired in assesing the propriety of permitting organizational picketing on property clearly private in character,19may be far less in the case of area standards picketing in view of the immeasurably larger amophousand practically unidentifiable population involved-i ecustomers,businessand social invitees, permittees,tradesmen and visitors generally of a particular store ina cluster of stores and other establishments in contrast tothe limited and usually readily identifiable or ascertainable class of employees of a store sought to be organizedFurthermore, members of the public desiring to communicate such information to each other, whether onshopping center sidewalks or elsewhere-verbally, orthrough button wearing, lettered sweatshirtsprintedbandouts or even sandwich signs-are not expected togo to the considerable trouble and expense, as well as theimpracticality,of restricting expression of their viewpoint to formal newspaper television, and radio advertising of doubtful efficacy and usually necessarily to be preceded by a further costly preliminary survey to attemptto arrive at an unscientific estimate of whether the particular advertising medium (much less the advertisement)willreachanadequateproportion of those assumedto patronize the store in question Is it constitutional,proper or fair to single out unions or groups of employees alone as an unequally protected and disfavored classon whom uniquely to impose such costly and impracticable burdens on the constitutional orbalancedrightfreely to communicate peacefully in public places920We may start with the proposition that there is nogeneral right constitutional or otherwise to enter without permission, the private property of another for anypurpose including the purpose of exercising any constitutional right, including the First Amendment right tocommunicate But in the instant case we are confrontedat the threshold with the fact that the area was hardlyprivateitbeing publicly trafficked, open, and unrestricted to all, indeed the power to eject or restrict communication in the places here attempted to be exercisedafter access was freely gained has at no time been asserted by any person owning or entitled to exercise controlover those areasMoreover, in the instant context what specifically istheprivate property that requires or merits overridingprotection 9 Respondent neither owns nor is entitled toexercise control over the sidewalk or parking areas andthose who do voice no opposition to the picketing Itmay more broadly and challengingly be queried whetheran aggregate of storekeepers may gain exemption fromwhat would otherwise be constitutionally (as well asstatutorily) guaranteed rights of communication of persons on the abutting sidewalks and shared parking areas,at 206 fn 42 (1978) See also in this connectionGiant Food Markets vNLRB633 F 2d 18 23-24 fn 13 (6th Cir 1980)18 CfAmeron Automotive Centerssupra at 525-526 fn 36 and casescited20 InAmeron Automotive Centerssupra the full Board including thedissentingMembers (id at fn 33) regarded such burdens as impracticableeven in an outside union organizing campaign in a shopping center SeealsoGiantFood Markets v NLRB633 F 2d 18 at 24-25 (6th Cir 1980) 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthrough the simple expedient of dubbing themselves ashopping center-within or outside a city 21 In whatways does Respondents store differ from one of a similar cluster of stores located within a municipality and architecturally set back a few feet off the abutting road orperipheral sidewalk? Could all such architectual contrivances including access sidewalks used in common byall stores, gain exemption from communicative freedomsthrough the simple expedient of dubbing themselvesshopping centers? Because a storekeepers enclosedrestaurantwithin a shopping center is regarded aspublicand therefore open to freedom of communication by its users-even outside union organizers '22 whyare not its public sidewalks and restricted parking areasto be similarly regarded? To label the area standardsadvocates here as criminal trespassersintruders,orloiterers,as distinguished from all other members ofthe public permitted unrestricted access to and free communication with each other on the common sidewalkand parkingarea,is to beg the question and enthronerubric over logicTaking the balanced view required underBabcock &Wilcox,supra it is clear and I find, that there was nomore inconvenience to Respondent, or interference withitsbusiness, by the orderly area standards picketing thanthere would be if Respondents store were located on acity street, indeed perhapsless-ie , minimal Respondent is,however-precisely as it would be if its storewere located on a city street-understandably unhappyover the picketing of its store, regardless of location ButRespondent cannot for that reason privately proscribethe exercise of a constitutional or competing right cannotturn on the unhappiness of a person affected by its exerciseIt is accordingly determined that by its descibed actions under the circumstances found, in ousting and preeluding the Charging Party s area standards picketersfrom peaceful and orderly use of the common sidewalkand parking area in front of its retail store in the PollyDrummond Shopping Center on the occasions described(and by its insistence on possession of the power and intention to repeat and continue such action) Respondenthas (and continues to) violate Section 8(a)(1) of the Actas alleged in the complaintCONCLUSIONS OF LAW1Jurisdiction is properly assertedin thisproceeding2Through its actions as set forth and foundin sectionIIIsupra,Respondent has interfered with restrained,and coerced employees in the exercise of their rightsunder Section 7 of the Act, in violation of Section8(a)(l)of the Act and continues to do so3The unfair labor practices have affected affect andunlesspermanently restrained and enjoined will continueto affect commerce within the meaning of Section 2(6)and (7) of the Act 23REMEDYHaving been found to have violated the Act as described,Respondent should be required to cease anddesist from those or similar violations, to permit accessby the Union to the described location for peaceful andorderly area standards informational picketing, and topost the usual informational Board notice conventionallyrequired in such casesOn these findings of fact and conclusions of law andon the entire record I issue the following recommended24ORDERThe Respondent, Polly Drummond Thriftway Inc,New Castle County Delaware its officers agents, suecessors and assigns shall1Cease and desist from(a)Barring, ousting, or removing, ordering or threatenmg the removal, or invoking or threatening to invokepolice or other aid or assistance to procure the removalfrom any public sidewalk or parking area used by thepublic in or in common by lessees or tenants of PollyDrummond Shopping Center at or near Linden Hill(New Linden Hill) and Polly Drummond Roads in ornearNewark New Castle County Delaware, of anyperson or persons including Local 1349 United Foodand Commercial workers International Union and itsmembers agents, and representatives peacefully and inan orderly fashion picketing or otherwise communicating, or attempting to communicate in such areas and locationswith other persons and the general public concerningtheallegedfailureofPollyDrummondThriftway, Inc to observe or maintain wage levels andother terms and conditions of employment prevalent inthe area(b)Demanding that such picketing at such locationscease or employing or summoning State local or otherpolice to enforce such demand(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Permit Local 1349 United Food and CommercialWorkers International Union, and its members, agents,and representatives, peacefully and in an orderly fashionto picket concerning Respondents alleged failure to observe or maintain prevailing wages or other terms andconditions of employment or otherwise lawfully to communicate with other persons and the general public onthe public sidewalks and parking areas used by the public21 InAmeron Automotive Centerssupra all members of the Board (ineluding Members otherwise dissenting-see slip op at fn 17) regarded asviolative of the Act a shopping center storekeepers proscription ofunion organizingby nonemployees of the storekeepersnonrestaurantemployees in the storekeepers restaurant within the shopping center22 Id at fn 2123 The parties proposed findings and conclusions are allowed only tothe extent consistent with the findings and conclusions here24 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes POLLY DRUMMOND THRIFTWAYinor in common by lessees or tenants of the PollyDrummond Shopping Center, including that portion ofthe sidewalk in front of Respondents supermarket storeso long as entrance to or egress therefrom is not blocked(b) Post at its supermarket store in the aforesaid shopping center copies of the attached notice markedAppendix 25 Copies of the notice, on forms provided bythe Regional Director for Region 4, after being signedby the Respondents authorized representative shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are customarily postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered, defaced or covered by any other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply25 If this Order is enforced by a judgment of a United States court ofappeals the words in thenotice readingPosted by Order of the NationalLaborRelations Board shallreadPosted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government339WE WILL NOT bar oust, remove or order or threatento bar, oust, or remove or obtain police or other aid todo so any member agent, or representative of Local1349United Food and Commercial workers InternationalUnion or any other person, from any public sidewalkor parking area, including those in front of our store inthe Polly Drummond Shopping Center, where any suchpersons peacefully there picket or otherwise communecate lawfully to inform the public concerning our wageand employment benefit levels and our other labor policies and practicesWE WILL NOT demand that such picketing cease norwillwe employ or summon the police to enforce anysuch demandWE WILL NOT in any like or related manner interferewith restrain or coerce our employees in the exercise ofrights guaranteed them in Section 7 of the ActWE WILL recognize the right of members, agents, andrepresentatives of Local 1349, United Food and CommercialWorkers International Union, as well as othersto picket peacefully and in an orderly fashion on thosesidewalks, and to lawfully inform the general publicabout our wage and employment benefit levels and otherlabor policies and practices so long as our store entrances and exits are not blocked by such picketersPOLLYDRUMMOND THRIFTWAY, INCThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has ordered us to post and abide by this notice